J. S14041/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                     v.                    :
                                           :
BUTCHIE LONG,                              :          No. 2770 EDA 2019
                                           :
                          Appellant        :


           Appeal from the PCRA Order Entered September 24, 2019,
             in the Court of Common Pleas of Philadelphia County
               Criminal Division at No. CP-51-CR-0003619-2012


BEFORE: BOWES, J., KING, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                       FILED JULY 28, 2020

        Butchie Long appeals from the September 24, 2019 order entered by

the Court of Common Pleas of Philadelphia County denying appellant’s second

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546. After careful review, we affirm.

        The PCRA court set forth the following procedural history:

              On January 19, 2012, [appellant] was arrested and
              charged with murder and related offenses.           On
              May 17, 2013, after a jury trial, [appellant] was
              convicted of first-degree murder, firearms not to be
              carried without a license, and possession of an
              instrument of crime (“PIC”).[1] On that date, [the trial
              court] imposed the mandatory sentence of life
              imprisonment without parole for first-degree murder,
              and concurrent sentences of one to two years[’]
              imprisonment for firearms not to be carried without a


1   18 Pa.C.S.A. §§ 2502(a), 6106(a), 907(a), respectively.
J. S14041/20


            license and PIC, for a total        sentence   of   life
            imprisonment without parole.

            [Appellant] appealed and on July 9, 2014, the
            Superior Court affirmed the judgment of sentence.[2]
            On January 26, 2015, the Pennsylvania Supreme
            Court denied allowance of appeal.[3]

            On December 1, 2015, [appellant] filed a counseled,
            timely [PCRA] petition. On November 21, 2016, after
            an evidentiary hearing, [the PCRA court] dismissed
            the petition. [Appellant] appealed and on June 18,
            2018, the Superior Court affirmed [the PCRA court’s]
            dismissal.[4] On March 21, 2019, the Supreme Court
            of Pennsylvania denied his petition for allowance of
            appeal.[5]

            On March 22, 2019, [appellant] filed a pro se writ of
            habeas corpus, which [the PCRA court] treat[ed] as
            a second, subsequent PCRA petition. On June 25,
            2019, appointed PCRA counsel filed an amended
            petition. On September 24, 2019, after an evidentiary
            hearing, [the PCRA court] dismissed the instant
            petition. On that same date, [appellant] filed a notice
            of appeal.      [The PCRA court] did not require
            [appellant] to file a statement of matters complained
            of on appeal pursuant to Pa.R.A.P. 1925(b).




2Commonwealth v. Long, 105 A.3d 785 (Pa.Super. 2014) (unpublished
memorandum).

3Commonwealth v. Long, 108 A.3d 34 (Pa. 2015). Appellant did not file a
petition for a writ of certiorari with the Supreme Court of the United States.

4   Commonwealth v. Long, 193 A.3d 1085 (Pa.Super. 2018).

5 Commonwealth v. Long, 202 A.3d 686 (Pa. 2019). Appellant did not file
a petition for a writ of certiorari to the Supreme Court of the United States.


                                     -2-
J. S14041/20

PCRA court opinion, 11/4/19 at 1-2 (extraneous capitalization omitted). The

PCRA court filed an opinion pursuant to Pa.R.A.P. 1925(a) on November 4,

2019.

        In its Rule 1925(a) opinion, the PCRA court set forth the following facts

as elicited at the September 24, 2019 PCRA hearing:

              At the September 24, 2019 evidentiary hearing,
              [appellant’s] witness Liddell Brightman testified that
              on January 8, 2012, after having been shown a photo
              array by homicide detectives, he identified [appellant]
              as the shooter. On May 14, 2013, the date of the trial
              in the instant matter, Brightman appeared at the
              Criminal Justice Center to testify, accompanied by his
              father, and spoke with detectives outside of the
              courtroom. [Appellant] identified Detectives Thorsten
              Lucke and Francis Kane, the same detectives that took
              his January 8, 2012 statement, as African-American.
              The taller detective, Detective Lucke, allegedly asked
              Brightman if he was prepared to identify [appellant]
              as the shooter. Brightman indicated that he was not,
              [and] Detective Lucke told him to “get the f**k out of
              here,” whereupon Brightman left the building. . . .

              With counsels’ agreement, [the PCRA court] took
              judicial notice of the fact that both Detectives Lucke
              and Kane are Caucasian males, and could not be
              construed as being of African descent. The trial record
              indicates that trial counsel had sought a missing
              witness instruction after Brightman failed to testify at
              trial.

Id. at 5, citing notes of testimony, 9/24/19 at 19-27, 51-54, 61-62.

        Appellant raises the following issue for our review:

              Did the PCRA court err in denying relief where
              [appellant] presented compelling and credible
              testimony at this evidentiary hearing that, if admitted
              at trial, would have likely compelled a different result?



                                        -3-
J. S14041/20

Appellant’s brief at 7.

      The PCRA requires that any petition for collateral relief be filed within

one year of the date that the judgment of sentence becomes final.

42 Pa.C.S.A. § 9545(b)(1). “[A] judgment becomes final at the conclusion of

direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

time for seeking the review.” Commonwealth v. Callahan, 101 A.3d 118,

122 (Pa.Super. 2014), quoting 42 Pa.C.S.A. § 9545(b)(3).

      Here, appellant’s judgment of sentence became final on April 26, 2015,

following the conclusion of the period in which appellant could have filed a

petition for a writ of certiorari with the Supreme Court of the United States.

See U.S. Sup. Ct. R. 13. Appellant filed the instant PCRA petition on March 22,

2019 – over three years after his judgment of sentence became final and over

two years after a PCRA petition could be considered timely. See 42 Pa.C.S.A.

§ 9545(b)(1). Accordingly, appellant’s petition is facially untimely.

      A petitioner may only file a PCRA petition beyond one year of the date

the judgment of sentence becomes final if, inter alia, “the facts upon which

the claim is predicated were unknown to the petitioner and could not have

been ascertained by the exercise of due diligence[.]”            42 Pa.C.S.A.

§ 9545(b)(1)(ii).

            “[T]he time limitations pursuant to . . . the PCRA are
            jurisdictional.” Commonwealth v. Fahy, [] 737 A.2d
            214, 222 ([Pa.] 1999).         “[Jurisdictional time]
            limitations are mandatory and interpreted literally;


                                     -4-
J. S14041/20


            thus, a court has no authority to extend filing periods
            except as the statute permits.” Id. “If the petition is
            determined to be untimely, and no exception has been
            pled and proven, the petition must be dismissed
            without a hearing because Pennsylvania courts are
            without jurisdiction to consider the merits of the
            petition.”  Commonwealth v. Perrin, 947 A.2d
            1284, 1285 (Pa.Super. 2008).

Commonwealth v. Jackson, 30 A.3d 516, 519 (Pa.Super. 2011), appeal

denied, 47 A.3d 845 (Pa. 2012). In cases in which a petitioner is claiming an

exception to the PCRA time-bar, the petition must be filed within one year of

the date the claim could have been presented. 42 Pa.C.S.A. § 9545(b)(2).

      In the instant case, appellant contends that he has presented newly

discovered evidence in the form of Liddell Brightman’s testimony. (Appellant’s

brief at 10.)    At the PCRA hearing, the PCRA court found Brightman’s

testimony to be incredible and dismissed appellant’s petition.         (Notes of

testimony, 9/24/19 at 64.) On appeal, appellant contends that the PCRA court

erred because, “the PCRA court relie[d] exclusively on [] Brightman’s

confusion regarding the race of the [d]etectives as evidence of his

incredibility.” (Appellant’s brief at 13.) Specifically, appellant argues that the

PCRA court “failed to appreciate [] the distance in time between [appellant’s]

trial (May 2013) and the PCRA court’s evidentiary hearing (September 2019).”

(Id. (parentheticals in original).)

      Before we can review the merits of appellant’s petition, we must first

determine whether we have jurisdiction to do so.




                                      -5-
J. S14041/20


           The timeliness exception set forth at [42 Pa.C.S.A.]
           § 9545(b)(1)(ii) has two components, which must be
           alleged and proven as an initial jurisdictional
           threshold. Commonwealth v. Brown, 111 A.3d
           171, 176 (Pa.Super. 2015). Namely, the petitioner
           must establish that: (1) the facts upon which the
           claim was predicated were unknown; and (2) they
           could not have been ascertained by the exercise of
           due diligence. See Commonwealth v. Bennett, []
           930 A.2d 1264, 1272 ([Pa.] 2007). Due diligence
           demands that the petitioner take reasonable steps to
           protect his own interests and explain why he could not
           have learned the new facts earlier with the exercise of
           due diligence. Commonwealth v. Monaco, 996
           A.2d 1076, 1080 (Pa.Super. 2010).

           Once it is established that the PCRA court has
           jurisdiction over the claim, the petitioner can present
           a substantive after-discovered evidence claim. See
           42 Pa.C.S.[A.] § 9543(a)(2)(vi). In order to obtain
           relief on a substantive after-discovered evidence
           claim, a petitioner must demonstrate that: (1) the
           evidence has been discovered after trial and it could
           not have been obtained at or prior to trial through
           reasonable diligence; (2) the evidence is not
           cumulative; (3) it is not being used solely to impeach
           credibility; and (4) it would likely compel a different
           verdict. Commonwealth v. Washington, [] 927
           A.2d 586 ([Pa.] 2007). The substantive merits-based
           analysis is more demanding tha[n] the analysis
           required by the “new facts” exception to establish
           jurisdiction. See Bennett, [] 930 A.2d 1264.

Commonwealth v. Diggs, 220 A.3d 1112, 1117 (Pa.Super. 2019).

     Here, the PCRA court concluded that the evidence at issue in this case

was “previously unknown and could not have been ascertained by the exercise

of due diligence.” (PCRA court opinion, 11/4/19 at 8.) Indeed, as noted by

the PCRA court:




                                    -6-
J. S14041/20


            At trial, [appellant] sought a missing witness
            instruction     respecting      Brightman’s     alleged
            unavailability to testify. Trial counsel indicated that
            the Commonwealth withheld Brightman’s contact
            information in discovery by redacting his address from
            statements. [(Notes of testimony, 5/15/13 at 213.)]
            There was no indication at trial that Brightman
            actually appeared prepared to testify, nor that the
            Commonwealth        provided     trial  counsel     with
            information to that effect. Prior PCRA counsel sought
            to interview Brightman on numerous occasions, but
            was not able to locate him until April 6, 2017, when
            he allegedly first revealed his intent to recant the
            contents of his statement if he testified.

Id. We further note that the Commonwealth does not raise an objection to

the PCRA court’s conclusion. To the contrary, in its brief, the Commonwealth

notes that Brightman was “difficult to track down.” (Commonwealth’s brief at

9 n.2, citing PCRA court opinion, 11/4/19 at 8 “(indicating that [appellant’s]

PCRA counsel sought to interview [] Brightman but could not find him until

April 6, 2017)”.)   We, therefore, find that appellant has met the threshold

requirement set forth in Bennett, and we shall proceed to consider the merits

of his appeal.

      On appellate review of a PCRA petition, we are held to the following

standard of review:

            “Our review of a PCRA court’s decision is limited to
            examining whether the PCRA court’s findings of fact
            are supported by the record, and whether its
            conclusions of law are free from legal error.”
            Commonwealth v. Hanible, [] 30 A.3d 426, 438
            ([Pa.] 2011) (citing Commonwealth v. Colavita, []
            993 A.2d 874, 886 ([Pa.] 2010)). We view the
            findings of the PCRA court and the evidence of record
            in the light most favorable to the prevailing party. Id.


                                     -7-
J. S14041/20


            . . . . “The PCRA court’s credibility determinations,
            when supported by the record, are binding on this
            Court; however, we apply a de novo standard of
            review to the PCRA court’s legal conclusions.”
            Commonwealth v. Roney, [] 79 A.3d 595, 603
            ([Pa.] 2013).

Commonwealth v. Mason, 130 A.3d 601, 617 (Pa. 2015).

      Our supreme court elaborated further as to the level of deference due

to a PCRA court’s credibility determinations:

            A PCRA court passes on witness credibility at PCRA
            hearings, and its credibility determinations should be
            provided great deference by reviewing courts. See,
            e.g., Commonwealth v. (Damon) Jones, [] 912
            A.2d 268, 293 ([Pa.] 2006); Commonwealth v.
            Santiago, [] 855 A.2d 682, 694 ([Pa.] 2004) (Opinion
            Announcing the Judgment of the Court) (“We are
            bound by the PCRA court’s credibility determinations
            where     there   is  record     support   for   those
            determinations.”); Commonwealth v. Abu-Jamal,
            [] 720 A.2d 79, 99 ([Pa.] 1998) (“Just as with any
            other credibility determination, where the record
            supports the PCRA court’s credibility determinations,
            those determinations are binding on this Court.”).
            Indeed, one of the primary reasons PCRA hearings are
            held in the first place is so that credibility
            determinations can be made; otherwise, issues of
            material fact could be decided on pleadings and
            affidavits alone.

Commonwealth v. Johnson, 966 A.2d 523, 539 (Pa. 2009).

      In the context of a PCRA petition claiming newly discovered evidence,

the Johnson court instructs that a PCRA court’s credibility determination is

linked to the fourth prong of the newly discovered evidence test set forth

supra. Johnson, 966 A.2d at 542. Specifically, our supreme court has held

that the PCRA court must consider “whether the nature and quality of the


                                     -8-
J. S14041/20

evidence is such that there is a reasonable probability that the jury would have

credited it and rendered a more favorable verdict.” Id.

      In the instant case, the PCRA court characterized Brightman’s testimony

as follows:

              Brightman’s testimony was wholly incredible and
              inadequate to support a motion for a new trial.
              [Appellant] contends that, had Brightman testified at
              trial, he would have refused to identify [appellant] as
              the shooter. Brightman testified that he appeared at
              the courthouse on the date of trial prepared to testify,
              but told two African-American detectives that he was
              not ready to identify [appellant] as the shooter.
              Although Brightman could not recall their names, at
              the evidentiary hearing, he identified the two African-
              American detectives as the two investigators who took
              his January 8, 2012 statement, whom the record
              demonstrates were Detectives Thorsten Lucke and
              Francis Kane. Upon hearing his response that he
              would not identify [appellant] as the shooter,
              Brightman contends that one of the detectives told
              him to “get the f**k out of here” and leave the
              building, and Brightman complied with this directive.

              The record is clear that Brightman’s January 8, 2012
              statement was taken by Detectives Lucke and Kane.
              Brightman’s description of those detectives, however,
              is inaccurate and unbelievable. After Brightman’s
              testimony and with the agreement of counsel, [the
              PCRA court] took judicial notice of Detectives Lucke’s
              and Kane’s racial backgrounds, which is Caucasian.
              Had Brightman spoken to these detectives on the trial
              date, he would have identified them as Caucasian,
              while if he spoke to different police officers, he would
              not have identified them as having taken his
              January 8, 2012 statement.         For these reasons,
              Brightman’s recollection of this interaction is too
              inaccurate to support a petition for relief based on his
              affidavit.




                                       -9-
J. S14041/20


            Even if [the PCRA court] did not find Brightman’s
            testimony incredible, it would still be insufficient to
            warrant collateral relief. As the Commonwealth noted
            in its argument, Brightman never testified that his
            prior police statement identifying [appellant] was a
            product of coercion or that he originally identified
            someone else as the shooter. Notably, Brightman did
            not present any testimony indicating that someone
            other than [appellant] committed the instant
            shooting, nor did he describe his recollection of the
            night of the shooting. Instead, Brightman merely
            testified that he identified [appellant] in his January 8,
            2012 statement, and then simply told police that he
            was not ready to identify [appellant] on the stand on
            the May 14, 2013 trial date. At no point in his
            testimony does Brightman provide [the PCRA court]
            with evidence that anyone other than [appellant]
            murdered the decedent. Without any exculpatory
            statement on the record, [the PCRA court] is bereft of
            evidence demonstrating that Brightman’s trial
            testimony could have been sufficient to alter the jury’s
            verdict. Accordingly, [appellant] fails to meet his
            burden, the allegations in the petition do not warrant
            relief, and the instant claim fails.

PCRA court opinion, 11/4/19 at 9-11 (citations to the record and extraneous

capitalization omitted).

      We, therefore, find that the record supports the PCRA court’s findings of

fact and that the PCRA court’s conclusions of law are free of legal error.

Accordingly, appellant is not entitled to relief.

      Order affirmed.




                                      - 10 -
J. S14041/20


Judgment Entered.




JosephD.Seletyn,Esq.
Prothonotary




Date: 7/28/2020




                       - 11 -